                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


JAMAAL DIGGS #486702                        CIVIL ACTION NO. 17-CV-1624-P

VERSUS                                      UNASSIGNED DISTRICT JUDGE

DARREL VANNOY                               MAGISTRATE JUDGE WHITEHURST


                                      JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record including the

objections filed by petitioner, and having determined that the findings and

recommendation are correct under the applicable law;

        IT IS ORDERED that the petition for habeas corpus be DISMISSED WITH

PREJUDICE as time-barred by the provisions of 28 U.S.C. § 2244(d).

        THUS DONE AND SIGNED in Shreveport, Louisiana, on this 12th day of October,

2018.
